HamiltoN, Judge,
delivered tbe following opinion:
It seems to tbe court that tbe rule that tbe pleading is to be construed most strongly against tbe pleader would apply here, and when tbe plaintiff says that she usually resides in Spain, that, for all legal purposes, makes her a resident of Spain. Tbe fact that she is physically in tbe island now would not make her a resident, and tbe court would therefore bold that, for tbe purposes of this motion, she is a nonresident. Now, what tbe effect of that is, it is not necessary to say, but, under § 342 of tbe Code of Civil Procedure and tbe rule of court, tbe court bolds that she is a nonresident.
Of course, counsel understand that tbe court has nothing whatever to do with tbe parties to any particular case. I simply enforce tbe law. How it cuts one way or tbe other I do not know, and it would be none of my business to know.
The court will make tbe order that tbe plaintiff make a de*173posit or furnish security for all costs which may accrue in this case, and it would seem only right to follow the suggestion in § 342 of the Code of Civil Procedure, that all proceedings are stayed until that is done. It is so ordered.